DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garron Hobson (Reg. No. 41,073) on March 9, 2021.

The application has been amended as follows: 

Please amend claim 18 by changing “The x-ray window of claim 2” to “The x-ray window of claim 5”.

Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on February 23, 2021.
Claims 1-2, 4, 8, 10-11, 13-16, and 19 have been canceled. 
Claims 3, 5-7, 9, 12, 17-18, 20-23, and 25 have been amended. 
Claims 29-31 are new. 
Response to Arguments
Applicant’s arguments, see Pgs. 7-8, filed February 23, 2021, with respect to Claims 1-4, 6-7, 9, 12, and 17-18 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 5 and 21, Applicant has amended the claims to include the previously indicated allowable subject matter, and to include the limitations of now canceled independent claims 1 and 2. 
Allowable Subject Matter
Claims 3, 5-7, 9, 12, 17-18, and 20-31 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Turner (U.S. 2004/0120466), Liddiard (U.S. 2011/0121179; notated as Liddiard ‘179), and Liddiard (U.S. 2012/0087476; notated as Liddiard ‘476).
Regarding claim 5:
Regarding claim 2:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
Liddiard ‘179 teaches the adhesive layer ([0037], polymer layer) including liquid crystal polymer ([0034], polymers).
Liddiard ‘476 teaches a pair of adhesive layers including a proximal adhesive layer ([0025], polyimide layer) and a distal adhesive layer ([0025], second layer is a polyimide layer), 
the proximal adhesive layer (Fig. 5, 51) is sandwiched between and provides a hermetic seal between the thin film (Fig. 5, 52) and the housing (Fig. 5, 50); 
the proximal adhesive layer includes an aromatic polyester liquid crystal polymer ([0025], second layer is a polyimide layer);
the distal adhesive layer includes liquid crystal polymer ([0025], second layer is a polyimide layer). 
However, the combination of Turner, Liddiard ‘179, and Liddiard ‘476 fails to disclose a ring located at an opposite side of the distal adhesive layer from the thin film, the ring being metallic; and the proximal adhesive layer, the thin film, and the distal adhesive layer are sandwiched between the ring and the housing.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3, 6-7, 9, 12, 17-18, 22, 25, and 29-30 are allowable by virtue of their dependency.
Regarding claim 20:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 

Liddiard ‘179 teaches the adhesive layer ([0037], polymer layer) including liquid crystal polymer ([0034], polymers).
However, the combination of Turner and Liddiard ‘179 fails to disclose the liquid crystal polymer including 4-hydroxybenzaldehyde, 6-hydroxy-2-naphthaldehyde, 4,4-biphenol, ethane-1,2-diol, or combinations thereof.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 23-24, 26-28 and 31 are allowable by virtue of their dependency.
Regarding claim 21:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
Liddiard ‘179 teaches the adhesive layer ([0037], polymer layer) including a thermotropic liquid crystal polymer ([0034], polypropylene).
However, the combination of Turner and Liddiard ‘179 fails to disclose the liquid crystal polymer includes 4-hydroxybenzaldehyde and 6-hydroxy-2-naphthaldehyde.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harker (U.S. 2014/010487)- Carbon and aluminum window. 
Decker (U.S. 2009/0173897)- X-ray window with coated support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884